MEMORANDUM DECISION
                                                                        Apr 22 2015, 7:57 am
      Pursuant to Ind. Appellate Rule 65(D), this
      Memorandum Decision shall not be regarded as
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
      Mark K. Leeman                                            Gregory F. Zoeller
      Cass County Public Defender                               Attorney General of Indiana
      Logansport, Indiana
                                                                James B. Martin
                                                                Deputy Attorney General
                                                                Indianapolis, Indiana


                                                   IN THE
             COURT OF APPEALS OF INDIANA

      Jamie Joe Hardy,                                          April 22, 2015

      Appellant-Defendant,                                      Court of Appeals Case No.
                                                                09A02-1411-CR-797
                 v.                                             Appeal from the Cass Superior
                                                                Court.
                                                                The Honorable Rick Maughmer,
      State of Indiana,                                         Judge.
      Appellee-Plaintiff.                                       Cause No. 09D02-1208-FA-2




      Sullivan, Senior Judge

[1]   Jamie Joe Hardy appeals from the trial court’s sentencing order after pleading
                                                        1
      guilty to one count of child molesting as a Class C felony and one count of




      1
          Ind. Code §35-42-4-3(b) (2007).


      Court of Appeals of Indiana | Memorandum Decision 09A02-1411-CR-797 |April 22, 2015]     Page 1 of 9
                                                             2
      dissemination of matter harmful to minors as a Class D felony. Hardy

      challenges the trial court’s finding of certain aggravating factors, rejection of

      certain proffered mitigating factors, and argues that his sentence is

      inappropriate in light of the nature of the offense and the character of the

      offender. We affirm.


[2]   The factual basis supporting Hardy’s guilty plea established that between

      August 1, 2011, and August 20, 2012, Hardy, who was born on June 14, 1978,

      placed the hand of his daughter, M.L.H., who was born on July 10, 2002, on

      his penis with the intent to satisfy Hardy’s own sexual desires. In addition,

      between August 1, 2011, and August 20, 2012, Hardy intentionally showed his

      daughter, M.L.H., pornographic photographs of nude women depicted

      engaging in sexual activity.


[3]   On August 22, 2012, the State charged Hardy with two counts of child

      molesting, each as a Class A felony, and one count of Class C felony child

      molesting. Later, on October 29, 2012, the State filed an additional charge of

      child molesting as a Class A felony. Next, on September 10, 2014, the State

      filed a count alleging dissemination of matter harmful to minors as a Class D

      felony. After plea negotiations, Hardy entered an open guilty plea to one count

      of Class C felony child molesting and one count of Class D felony

      dissemination of matter harmful to minors. In exchange, the State agreed to




      2
          Ind. Code § 35-49-3-3 (2006).


      Court of Appeals of Indiana | Memorandum Decision 09A02-1411-CR-797 |April 22, 2015]   Page 2 of 9
      dismiss three counts of Class A felony child molesting. On October 20, 2014,

      the trial court sentenced Hardy to eleven years executed in the Department of

      Correction. Hardy now appeals.


[4]   Hardy argues that the trial court abused its discretion during sentencing by

      considering improper aggravating circumstances and by rejecting profferred

      mitigating circumstances. Sentencing decisions rest within the sound discretion

      of the trial court and are reviewed on appeal only for an abuse of discretion.

      Anglemyer v. State, 868 N.E.2d 482, 490 (Ind. 2007), clarified on reh’g, 875 N.E.2d

      218 (Ind. 2007). “An abuse of discretion occurs if the decision is ‘clearly

      against the logic and effect of the facts and circumstances before the court, or

      the reasonable, probable and actual deductions to be drawn therefrom.’” Id.

      (quoting K.S. v. State, 849 N.E.2d 538, 544 (Ind. 2006). When imposing a

      sentence for a felony, a trial court must enter a sentencing statement including

      reasonably detailed reasons for imposing a particular sentence. Id. at 490. A

      trial court abuses its discretion when it: 1) fails to issue any sentencing

      statement; 2) enters a sentencing statement that explains reasons for imposing a

      sentence, but the record does not support the reasons; 3) enters a sentencing

      statement that omits reasons clearly supported by the record and advanced for

      consideration; or 4) considers reasons that are improper as a matter of law. Id.

      at 490-91.


[5]   First, Hardy argues that the trial court improperly found his criminal history to

      be an aggravating factor, contending that his four misdemeanor convictions

      were too remote in time and nature to be considered. “The chronological

      Court of Appeals of Indiana | Memorandum Decision 09A02-1411-CR-797 |April 22, 2015]   Page 3 of 9
      remoteness of a defendant’s prior criminal history should be taken into

      account.” Corbett v. State, 764 N.E.2d 622, 631 (Ind. 2002) (citing Harris v. State,

      272 Ind. 210, 396 N.E.2d 674, 677 (1979)). “However, ‘we will not say that

      remoteness in time, to whatever degree, renders a prior conviction irrelevant.’”

      Id. “The remoteness of prior criminal history does not preclude the trial court

      from considering it as an aggravating circumstance.” Id.


[6]   Here, Hardy reported that had tried methamphetamine, cocaine, crack, and

      acid. He admits that “he uses marijuana as often as possible.” Appellant’s

      App. p. 169. Hardy’s misdemeanor convictions consist of Class B

      misdemeanor criminal recklessness, Class C misdemeanor operating a vehicle

      with a controlled substance or its metabolite in his body, Class A misdemeanor

      criminal mischief, and Class B misdemeanor public intoxication. These

      convictions are different from the present offenses, and the most recent of those

      convictions occurred approximately thirteen years prior to the current offense.

      However, those convictions along with Hardy’s admission of using illegal

      drugs—marijuana as often as he can—establishes a disregard for the law

      undeterred by those convictions. Therefore, while the most recent of Hardy’s

      convictions for criminal conduct occurred thirteen years prior, he has continued

      to engage in criminal behavior, without it resulting in a conviction. Thus, the

      trial court properly found Hardy’s criminal history to be an aggravating

      circumstance.


[7]   To the extent Hardy is challenging the significance attributed to this particular

      aggravating factor, we decline the invitation to reweigh the aggravating and

      Court of Appeals of Indiana | Memorandum Decision 09A02-1411-CR-797 |April 22, 2015]   Page 4 of 9
       mitigating circumstances. “The relative weight or value assignable to reasons

       properly found . . . is not subject to review for abuse.” Anglemyer, 868 N.E.2d

       at 491.


[8]    The trial court also found as an aggravating circumstance that Hardy, as the

       biological father of M.L.H., violated a position of trust with the victim. The

       trial court also noted the young age of the victim, less than twelve years old, at

       the time of the offenses. Hardy argues that those aggravating circumstances do

       not justify the imposition of his eleven-year sentence because his crimes were

       not the worst and he is not one of the worst offenders. In conjunction with that

       argument, Hardy argues that the trial court abused its discretion by rejecting his

       argument that the crimes were the result of circumstances unlikely to recur.


[9]    “[B]eing in a position of trust with the victim is a valid aggravating

       circumstance.” Hart v. State, 829 N.E.2d 541, 544 (Ind. Ct. App. 2005).

       “Abusing a position of trust is, by itself, a valid aggravator which supports the

       maximum enhancement of a sentence for child molesting.” Id. “There is no

       greater position of trust than that of a parent to his own young child.” Id.

       Further, M.L.H. was far younger than the age set forth as an element of the

       crime in the statute.


[10]   Although Hardy did consent to a no-contact order with M.L.H. as part of his

       sentence, Hardy has other children, including a biological daughter younger

       than M.L.H., for whom he is obligated to pay child support. Further, the no-

       contact order does not deny Hardy access to children other than M.L.H. The


       Court of Appeals of Indiana | Memorandum Decision 09A02-1411-CR-797 |April 22, 2015]   Page 5 of 9
       trial court did not abuse its discretion by finding the aggravating circumstance

       that Hardy had violated a position of trust, by noting the tender age of the

       victim, or by rejecting Hardy’s contention that the crimes were the result of

       circumstances unlikely to recur.


[11]   Hardy also admitted to displaying pornographic materials to M.L.H., in

       particular, photographs of nude women engaged in what he described as

       “sexual activities.” Plea Hrg Tr. pp. 15-16. On appeal, he contends that this

       offense is not the worst because the record does not establish that he showed

       M.L.H. images of “violent, non-consensual, or illegal images of sexual

       conduct.” Appellant’s Br. p. 11.


[12]   “In Buchanan v. State, 767 N.E.2d 967, 974 (Ind. 2002), our supreme court

       attempted to clarify the rule regarding the imposition of maximum sentences as

       follows: ‘[a]lthough maximum sentences are ordinarily appropriate for the

       worst offenders, we refer generally to the class of offenses and offenders that

       warrant the maximum punishment. But such classes encompass a considerable

       variety of offenses and offenders.’” Spears v. State, 811 N.E.2d 485, 491 (Ind.

       Ct. App. 2004). Given the tender age of the victim, and Hardy’s violation of a

       position of trust with her, we cannot say that the trial court abused its discretion

       by selecting the sentence it chose.


[13]   Hardy further contends that the trial court abused its discretion by failing to find

       Hardy’s plea agreement as a mitigating factor in this case. The record reveals

       that the trial court considered Hardy’s guilty plea and acknowledged it. When


       Court of Appeals of Indiana | Memorandum Decision 09A02-1411-CR-797 |April 22, 2015]   Page 6 of 9
       the trial court stated that it was considering the guilty plea neither a mitigating

       nor aggravating circumstance because it represented the benefit of the bargain,

       Hardy’s counsel reminded the trial court that the parties had stipulated at the

       plea hearing that the trial court should not consider that three counts of child

       molesting, each charged as Class A felony, were being dismissed pursuant to

       the plea agreement.


[14]   “Our supreme court has held, however, that trial courts should be ‘inherently

       aware of the fact that a guilty plea is a mitigating circumstance.’” Banks v. State,

       841 N.E.2d 654, 658 (Ind. Ct. App. 2006) (quoting Francis v. State, 817 N.E.2d

       235, 237 n.2 (Ind. 2004)). trans. denied. Yet, a sentencing court is not required

       to place the same value on a mitigating circumstance as does the defendant.

       Beason v. State, 690 N.E.2d 277, 283-84 (Ind. 1998). A fair reading of the

       sentencing statement leads us to conclude that the trial court considered

       Hardy’s guilty plea, but placed less value on it than argued by Hardy. Trial

       court error, if any, in failing to explicitly find Hardy’s guilty plea to be a

       mitigating factor is harmless.


[15]   Next, Hardy argues that his sentence is inappropriate in light of the nature of

       the offense and the character of the offender. Although a trial court may have

       acted within its lawful discretion in imposing a sentence, article 7, sections 4

       and 6 of the Indiana Constitution authorize independent appellate review and

       revision of sentences through Indiana Appellate Rule 7(B), which provides that

       a court “may revise a sentence authorized by statute if, after due consideration

       of the trial court’s decision, the court finds that the sentence is inappropriate in

       Court of Appeals of Indiana | Memorandum Decision 09A02-1411-CR-797 |April 22, 2015]   Page 7 of 9
       light of the nature of the offense and the character of the offender.” Reid v.

       State, 876 N.E.2d 1114, 1116 (Ind. 2007) (quoting Anglemyer, 868 N.E.2d at

       491). The defendant has the burden of persuading us that the sentence is

       inappropriate. Id. “We may look to any factors appearing in the record to

       conduct the examination.” Schumann v. State, 900 N.E.2d 495, 497 (Ind. Ct.

       App. 2009).


[16]   For our purposes of review under Appellate Rule 7(B), we will first look to the

       advisory sentence to guide us in determining whether the sentence imposed is

       inappropriate given the nature of the offense and the character of the offender.

       The sentencing range for a Class C felony is a fixed term of between two years

       and eight years with the advisory sentence being four years. Ind. Code §35-50-

       2-6 (2005). The sentencing range for a Class D felony is a fixed term of

       between six months and three years with the advisory sentencing being one and

       one-half years. Ind. Code § 35-50-2-7 (2005). Here, Hardy received the

       maximum sentence for each conviction with the sentences to be served

       consecutively.


[17]   Regarding the nature of the offense, Hardy showed pornographic photographs

       to his own ten-year-old daughter and made her place her hand on his penis. As

       for the character of the offender, Hardy has demonstrated that he has a

       disregard for the law, resulting in four misdemeanor convictions, and including

       the use of illegal drugs. He admits to using marijuana as often as possible.

       Further, he prioritized his own need for gratification over the well-being of his

       own daughter. Hardy has not met his burden of persuading us that his sentence

       Court of Appeals of Indiana | Memorandum Decision 09A02-1411-CR-797 |April 22, 2015]   Page 8 of 9
       is inappropriate in light of the nature of the offense or the character of the

       offender.


[18]   In light of the above, we affirm the trial court’s decision.


[19]   Affirmed.


       Kirsch, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 09A02-1411-CR-797 |April 22, 2015]   Page 9 of 9